DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 58-64, in the reply filed on 10/12/22 is acknowledged.
Claims 40-57 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/12/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 62 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 62,
Line 2 recites the limitation "the second fluid".  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination “the second fluid” is interpreted as “the composition”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 58-64 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2008/0085346 to Kravitz et al. (“Kravitz”).
Regarding claim 58,
Kravitz discloses a system, comprising:
an application region (treatment tank 120) configured to receive a foodstuff substrate (170) for treatment [Fig. 2, ¶0034]; and 
(i) a first inlet (entrance to tank 120) configured to deliver to the application region a composition (sodium carbonate and hydrogen peroxide mixed into water in tank 120, ¶0039) having a pH of at least about 9 (pH greater than 9, ¶0012, preferably about 10.0, ¶0026) and an oxidizer (hydrogen peroxide).
Regarding claim 59,
Kravitz discloses the system of claim 58, wherein five pounds of food grade sodium percarbonate, which is a 70%/30% by weight blend of sodium carbonate (pH = 11.6) and hydrogen peroxide (oxidizer), was added and mixed into 225 gallons of water in a treatment tank (120) [¶0039].  Therefore the treatment tank (120) reads on a mixing modality and application region, wherein the mixing modality is configured to effect mixing of the composition as defined by claim 59.
Regarding claim 60,
Kravitz discloses the system of claim 58, wherein the system is configured such that the oxidizer (hydrogen peroxide) is present at the application region at a concentration of from about 2 to about 2000 ppm (about 600-1000 ppm, ¶0026).
	It is noted that the recitation “the oxidizer is present at the application region at a concentration of from about 2 to about 2000 ppm” is a statement of intended use which does not patentably distinguish over the prior art since Kravitz meets all the structural elements of the claim and is capable of the recited intended use if so desired.  See MPEP 2114.  It is fundamental that an apparatus claim defines the structure of the invention and not how the structure is used in a process, or what materials the structure houses in carrying out the process.  Ex parte Masham, 2 USPQ2d 1647, 1648 (BPAI 1987). See also In re Yanush, 477 F.2d 958, 959, 177 USPQ 705,706 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 1032, 168 USPQ 530, 534 (CCPA 1971); In re Casey, 370 F.2d 576, 580, 152 USPQ 235,238 (CCPA 1967).  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  Since Kravitz is capable of operation using a composition having an oxidizer (hydrogen peroxide) present at the application region (tank 120) at a concentration of from about 2 to about 2000 ppm, the claim is therefore met.
Regarding claim 61,
	Kravitz discloses the system of claim 58, wherein the application region (tank 120) is configured to contact the substrate by way of a dip with the composition [¶0034].
Regarding claim 62,
	Kravitz discloses the system of claim 58, wherein the system is configured to contact the substrate with the composition by way of a dip (into tank 120) [¶0034]. 
Regarding claim 63,
Kravitz discloses the system of claim 58, wherein the system is configured to modulate the duration of the substrate's exposure to the composition (substrate 170 conveyed via 140 to and from tank 120 such that residence times generally range from about 20 seconds to about 5 minutes, and may vary depending on particular application, ¶0027).
Regarding claim 64,
Kravitz discloses a system, comprising: 
a first application region (treatment tank 120) configured to receive a foodstuff substrate (170) for treatment [Fig. 2; ¶0034]; 
a first inlet (entrance to tank 120) configured to deliver to the first application region a composition (sodium carbonate and hydrogen peroxide mixed into water in tank 120, ¶0039) having a pH of at least about 9 (pH greater than 9, ¶0012, preferably about 10.0, ¶0026); 
a second application region (treatment tank 130) configured to receive the substrate (170) for treatment [Fig. 2; ¶0034]; and 
a second inlet (entrance to tank 130) configured to deliver an oxidizer (sodium chlorite) to the second application region [¶0039].

Conclusion
See the attached ‘Notice of References Cited’ for a list of additional prior art made of record and not relied upon that is considered pertinent to applicant's disclosure, in particular:
US Pat. 3,370,911 to Westall 
US Pat. 2,970,882 to Kumin et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        /DAVID G CORMIER/Primary Examiner, Art Unit 1711